Citation Nr: 1727789	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  08-33 040	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for blindness of the right eye claimed as due to VA medical treatment rendered in December 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from November 1973 to February 1978.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied the appellant's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for blindness of the right eye claimed as due to VA medical treatment rendered in December 2003.  

The appellant testified at a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ) in March 2010.  The transcript from the hearing has been associated with the evidence of record.  

The Board most recently remanded the case for additional development in September 2016.  The case has now been returned to the Board for appellate review. 

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.   


FINDINGS OF FACT

1.  Since the appellant underwent an intravitreal steroid injection (with Kenalog) and panretinal photocoagulation of the right eye at a VA facility in December 2003, he has developed an additional disability - namely of loss of vision in the right eye. 

2.  The evidence of record demonstrates that the appellant's right eye vision loss was due to steroid response glaucoma due to the intravitreal Kenalog.

3.  The competent evidence shows that the appellant's right eye vision loss was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care.  

4.  The additional disability of right eye vision loss was a foreseeable risk of the intravitreal Kenalog. 

5.  Prior to the intravitreal steroid injection (with Kenalog) and panretinal photocoagulation of the right eye at a VA facility in December 2003, the appellant was not informed about the specific potential post-surgical risk of loss of vision.

6.  With resolution of doubt in the appellant's favor, the evidence is at least in equipoise regarding whether or not a reasonable person in similar circumstances would have consented to the intravitreal steroid injection (with Kenalog) and panretinal photocoagulation of the right eye after being informed of the risk of loss of visual acuity and/or blindness.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for blindness of the right eye caused by the VA treatment in December 2003 have been met.  38 U.S.C.A. § 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at.38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

The Board is granting in full the benefits sought on appeal (compensation under 38 U.S.C.A. § 1151 for blindness of the right eye).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

II. The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA regulations codifying the requirements for claims requesting benefits under 38 U.S.C.A. § 1151 filed on or after October 1, 1997, became effective on September 2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361).  A review of the record reveals that the appellant's claim for compensation was received in October 2004; therefore, the revised regulations apply to this appeal.

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

In this case, a February 2017 VA medical opinion indicates that there is additional disability (right eye blindness), 38 C.F.R. § 3.61(b), that "as likely as not" resulted from VA's medical treatment of the appellant.  38 C.F.R. § 3.361(c)(1). 

While there is no evidentiary dispute that the treatment caused the additional disability, to establish "proximate cause" under 38 C.F.R. § 3.361(d), there must also be evidence that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care proximately caused the veteran's additional disability or death.  This may be demonstrated in two ways, by evidence indicating that either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  Id. 

For the reasons discussed below, the Board will focus on the issue of informed consent, as the evidence regarding this aspect of the degree of care provided is sufficient to grant the benefit sought. 

38 C.F.R. § 17.32 requires the health care provider having primary responsibility for a patient to explain, inter alia, the "reasonably foreseeable associated risks" of the treatment.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 ("Informed consent and advance care planning").  Under this section, informed consent is "the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment."  Importantly, "the informed consent process must be appropriately documented in the health record."  38 C.F.R. § 17.32(d)(1). 

Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent.  38 C.F.R. § 3.361(b). 

The appellant contends that he was not informed of the possible residuals of his treatment.  He testified during his March 2010 Travel Board hearing that he had sought VA treatment for his left eye and then was told that he had ruptured blood vessels in his right eye that needed to be repaired.  The procedure to repair the blood vessels in his right eye and the possible complications of the procedure were explained to him; in July 2003, the appellant agreed to have the surgery.  The appellant was subsequently told that the blood vessels in his right eye had again ruptured and that additional repair was needed.  As he had not been having any problems with his right eye, the appellant was not inclined to undergo another procedure on his right eye.  However, he was told that the additional surgery was needed and so he agreed to the follow-up surgery which occurred in December 2003.  The appellant further testified that, instead of explaining everything about the second surgery, the VA medical personnel were focused on getting the procedure started and ignored his inquiries about what was happening.  

Consistent with his assertion, the medical evidence of record fails to disclose any documentation of the appellant's consent to treatment.  Review of the evidence of record indicates that the appellant was seen by VA ophthalmology personnel for retinal treatment on December 8, 2003, and again on December 15, 2003.  While the Board has already remanded the case on three occasions specifically to request the December 2003 medical treatment records and documentation of the appellant's informed consent, the evidence of record does not contain any medical records from the actual procedure (intravitreal steroid injection (with Kenalog) and panretinal photocoagulation of the right eye) provided at a VA facility in December 2003; nor does the evidence of record contain any documentation of informed consent prior to the procedure.  Although the claims file shows the presence of a signed consent form, it is dated December 29, 2003 - two weeks after the procedure was performed.  Indeed, the February 2017 VA medical examination report indicates that no signed consent form was found by the examiner.

The December 29, 2003 consent form indicates that the risks involved in the procedure included bleeding, infection, second procedure, increased or decreased pressure, damage to the eye, decreased or loss of vision, loss of eye and risks of anesthesia, including death.  In 2009, the Court held that it could not be presumed that a complication was not discussed simply because it was not recorded in a generic consent form.  Halcomb v. Shinseki, 23 Vet. App. 234 (2009).  However, the Court subsequently held that the presumption of regularity does not apply to the scope of the information provided to a patient by a doctor with regard to the risks involved with any particular treatment.  McNair v. Shinseki, 25 Vet. App. 98, 104-105 (2011).  In that case, the Court was dealing with a situation in which there was a generic informed consent form of record and found that when there is a dispute concerning what information a doctor provided to his patient, a factual issue is raised regarding whether a generic consent form indicating the patient was advised of the risks of surgery was more probative than the veteran's lay statements that a specific risk of the surgery was not discussed.  

In this appeal, however, there is no such generic form (or, for that matter, any specific form) of record dated on or before the date of the procedure in question.  Despite VA's attempts to locate records of informed consent, it could find none - even though documentation of informed consent is required under 38 C.F.R. § 17.32.  The only evidence regarding informed consent is the appellant's credible assertion that he never was informed of the potential risks to treatment, a fact that weighs heavily his favor in this matter.  Resolving all doubt in favor of the Veteran, the Board therefore finds that there is no evidence that he was informed of the risks involved in the right eye procedure prior to the December 2003 right eye intravitreal injection being performed.

The Court has also explained that the failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment.  McNair v. Shinseki, 25 Vet. App. 98, 105-107 (2011).  If a reasonable person faced with similar circumstances would have proceeded with the treatment, then this is a minor, immaterial deviation from the informed consent requirements.  Id. at 107; see also 38 C.F.R. § 3.361(d)(1)(ii) (providing that a minor, immaterial deviation from the requirements of 38 C.F.R. § 17.32 will not defeat a finding of informed consent).  This reasonableness test was a factual finding that the Board must make in the first instance, in consideration of certain factors.  McNair, 25 Vet. App. at 107-108.

The adjudicator must "not only must look to the likelihood of an undisclosed risk materializing, but also recognize that some foreseeable risks might be minor when compared to the foreseeable consequences of continuing without undergoing the treatment."  Id.; see also Smith v. Cotter, 107 Nev. 267, 810 P.2d 1204, 1209 (1991) (determining that the plaintiff's thyroid problem was a minor irritant when compared to the risk of permanent vocal cord paralysis) (as cited by the Court in McNair).  The Board should also consider the "consequences of proceeding with surgery versus foregoing surgery, which are key factors upon which one might evaluate whether a reasonable person would have proceeded with the surgery."  McNair, 25 Vet. App. at 107-108.

In light of the lack of any evidence of informed consent of record, and the appellant's assertions that he was not properly informed of the risks involved in the procedure, the Board is unable to determine that VA obtained informed consent prior to treating the appellant.  Furthermore, the Board cannot determine that a reasonable person in the appellant's position would have proceeded with the treatment, opted for different treatment, or opted to forego treatment altogether, if informed of the risks involved.  

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c). 

The Board cannot say, without resorting to speculation, that a reasonable person would have necessarily continued with the particular course of treatment taken if informed of the potential residual of blindness.  There is no indication in the treatment record that the appellant was warned that blindness was a possible complication of the performed procedure.  Further, the record fails to indicate what the appellant's potential treatment options were at the time of his VA medical care in December 2003.  It is not unreasonable to assume that there may have been additional options for treatment, such as watching for a worsening of the condition. 

The Board finds that, given the appellant's circumstances prior to his intravitreal steroid injection (with Kenalog) and panretinal photocoagulation of the right eye at a VA facility in December 2003 (i.e., 20/60-1 vision in the right eye, at worst), the evidence is in equipoise regarding whether a reasonable person would have proceeded with the surgery even if they had known about loss of vision being a potential surgical complication.  In this regard, the Board notes that the appellant had 20/60-1 vision (at worst) prior to the December 2003 surgery; he subsequently lost all vision in the right eye.  While it is not entirely clear in this case what would have resulted if the appellant had not undergone the intravitreal steroid injection (with Kenalog) and panretinal photocoagulation of the right eye in December 2003, the Board finds the evidence to be at least in equipoise regarding whether a reasonable person would have found that their pre-surgery symptom (i.e., bleeding in the right eye without noticeable problems such as additional loss of visual acuity) was not significant and that the foreseeable risk was high, even if the surgery was successful.  As a result, a reasonable person faced with these similar pre-surgery symptoms might not have proceeded with the intravitreal steroid injection and panretinal photocoagulation because the risk of the surgery equaled the risk of total vision loss without it. 

In this case, further inquiry could certainly be undertaken with a view towards development of the 38 U.S.C.A. § 1151 claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  Thus, the Board is of the opinion that this point has been attained.  Therefore, based on the totality of the evidence of record, and giving the benefit of the doubt to the appellant, the Board finds that evidence for and against the appellant's 38 U.S.C.A. § 1151 claim is at least in approximate balance on the question of whether the appellant is entitled to compensation for blindness of the right eye due to medical treatment administered at a VA facility in December 2003.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability, loss of vision in the right eye, caused by the intravitreal steroid injection (with Kenalog) and panretinal photocoagulation of the right eye at a VA facility in December 2003, is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


